DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-12 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 4/18/19 has been considered.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claims 6-11, the claims refer to “temperature” of the motor(s) but fails to provide support as to the manner in which the temperature(s) is obtained.  Note claim 4 provides support for the claim language and changing the claim dependencies from claim 1 to claim 4 would overcome this deficiency.
B.	As per claim 10, “the first and second predetermined references” lacks antecedence since there is no previous recitation of a first predetermined reference and a second predetermined reference (see claims 9 or 10 which provide support for this language).

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2017/0137016).
A.	As per claims 1 and 12, Yang discloses a system and method for controlling a charging torque of a hybrid vehicle (Abs; Fig. 1), comprising a first motor (100) connected to an engine (300) and configured to charge a storage system (400) [0032- charge/discharge the battery], a second motor (200) connected to an engine (300) and configured to charge a storage system (400) [0035- continuously maintain charging mode], a plurality of sensors [0037- temperature sensor for each of the first motor and the second motor], and a controller (500) configured to monitor the operating states of the motors (i.e., temperature) and to at least determine and adjust the charging torque between the two motors [0034-0035]. 

C.	As per claims 3-6, as above whereby the controller monitors the temperatures of the motors relative to predetermined references and adjusts (derates) distribution of charging torque contributed by the motors to reduce overheating [0034-0035, 0037].  
D.	As per claim 9, as above whereby if both of the motors exceed predetermined references, overall torque to the motors is reduced [0041].
7.	Claims 7, 8, 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661